DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on October 14, 2021
Claims 1-6 are under examination.

Election/Restrictions
Applicant’s election without traverse of 16/832524 in the reply filed on 10/14/21 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



As per Claim 1 Youn teaches a data sending method, wherein the method is applied to a base station device and comprises: 
receiving an uplink data packet sent by user equipment (UE) (Paragraph 0143, 0258, 0264, 0270 receiving a request message for requesting the establishment of a PDU session with RAN, the SMF receives a session request message from UE via an MMF (or AMF), it may generate a PDU session and allocate a PDU session ID to a corresponding PDU session); 
separating a signaling message from the uplink data packet, wherein the signaling message requests to establish a packet data unit (PDU) session or to activate an established PDU session (Paragraph 0104, 0338 , 0344 UE establishing multiple separate the PDU sessions.  Traffic or a control message of downlink multicast or a broadcasting service may be transmitted through the DL-SCH or through a separate downlink multicast channel (MCH). ); 
forwarding the signaling message to a control plane device, wherein the control plane device establishes the PDU session or activates the established PDU session (Paragraph 0265, 0266, 0270 The RAN forwards the PDU session request to an appropriate Common C-Plane function specific for CNI-1 and CNI-2 by using the DCN-ID information sent by the UE.  ); and before an available PDU session exists, forwarding, based on a data forwarding message carried in the uplink data packet sent (Paragraph 0265, 0251, 0367, 0410 The RAN forwards the PDU session request to an appropriate Common 
C-Plane function. The UE sends a network connection request to the RAN, which is then further forwarded to the default common C-plane function. When the MMF receives the SM message which requests to establish a new PDU session, the MMF allocates PDU session identity and forwards the SM message with the allocated PDU session identity.. The NG RAN options deployed by the operator via Interworking Function and the common anchoring of the user plane.  Inter-RAN PDU forwarding may be supported. ). 

As per Claim 2 Youn teaches the method according to claim 1, wherein the forwarding, based on a data forwarding message carried in the uplink data packet sent by the UE, data in the uplink data packet sent by the UE comprises: determining whether the data forwarding message comprises path information of the uplink data packet (Paragraph 0251, 0265 the UE sends a network connection request to the RAN, which is then further forwarded to the default common C-plane function. ); in response to determining that the data forwarding message comprises the path information, determining a shared link between the base station device and a target user plane network element (UPF) based on a quality of service (QoS) class identifier comprised in the data forwarding message, wherein the target UPF is a UPF indicated in the path information; and forwarding the data in the uplink data packet to the target UPF over the shared link (Paragraph 0347, 0355, 0356 The SMF in the VPLMN needs to handle and to check with regard to roaming agreements QoS requests from the SMF in HPLMN.  For home-routed traffic, a UPF in the VPLMN is allocated to support a PDU session. For the 3GPP access the user plane path in the NextGen core consists of user plane functions (UPF) ). 

As per Claim 3 Youn teaches the method according to claim 1, wherein the forwarding, based on a data forwarding message carried in the uplink data packet sent by the UE, data in the uplink data packet sent by the UE comprises: determining whether the data forwarding message comprises path information of the uplink data packet; in response to determining that the data forwarding message does not comprise the path information, selecting a target routing table based on network slice selection assistance information (NSSAI) comprised in the data forwarding message; searching the target routing table based on an Internet protocol (IP) address that is of a communications peer end and that is carried in the uplink data packet, to obtain a target UPF (Paragraph 0291-0295 UE may provide network slice selection assistance information (NSSAI) consisting of a set of parameters to the network to select the set of RAN and CN part of the network slice instances (NSIs) for the UE. If a network deploys network slicing, then it may use UE-provided network slice selection assistance information to select a network slice.  UE may access multiple slices simultaneously via a single RAN.  In such a case, those slices may share some control plane functions, e.g., an MM.); determining a shared link between the base station device and the target UPF based on a QoS class identifier comprised in the data forwarding message; and forwarding the data in the uplink data packet to the target UPF over the shared link (Paragraph 0347, 0355, 0356 The SMF in the VPLMN needs to handle and to check with regard to roaming agreements QoS requests from the SMF in HPLMN.  For home-routed traffic, a UPF in the VPLMN is allocated to support a PDU session. For the 3GPP access the user plane path in the NextGen core consists of user plane functions (UPF) ).

As per Claim 4 Youn teaches the method according to claim 2 wherein the forwarding the data in the uplink data packet to the target UPF over the shared link comprises: determining whether a transmission rate of the uplink data packet is less than a specified maximum bit rate (MBR) value; and in response to determining that the transmission rate of the uplink data packet is less than the specified MBR value, forwarding the data in the uplink data packet to the target UPF over the shared link (Paragraph 0347, 0421 For the 3GPP access the user plane path in the NextGen core consists of user plane functions (UPF).  The relocation request message may include the UE context. For example, the UE context may include an international mobile subscriber identity (I MSI), a mobile equipment (ME) identity, UE security context, an aggregate maximum bit-rate (AMBR), ). 

As per Claim 5 Youn teaches the method according to claim 1, wherein the forwarding the signaling message to a control plane device comprises: selecting a target access control and mobility management function (AMF) entity based on NSSAI comprised in the data forwarding message; and forwarding the signaling message to the target AMF entity (Paragraph 0411, 0419, 0425 FIG. 14 the EPC and the 5G core network operate in conjunction with each other and the MME may hand over the context of the corresponding UE, owned by the MME, to the AMF.. the AMF may allocate a network slice ID (e.g., NSI identity) in addition to the PDU session ID.  In this case, the PDU session may be identified by a combination of the NSI identity and the PDU session ID.  UE may provide network slice selection assistance information (NSSAI) consisting of a set of parameters to the network to select the set of RAN and CN part of the network slice instances (NSIs) for the UE..  To this end, in the handover process, UE context is exchanged between the MME and the AMF. ). 

As per Claim 6 Youn teaches the method according to claim 2, wherein the method further comprises: selecting a target AMF entity based on the NSSAI comprised in the data forwarding message; and forwarding address information of the target UPF to the target AMF entity (Paragraph 0291, 0425, 0440 UE may provide network slice selection assistance  information (NSSAI) consisting of a set of parameters to the network to select the set of RAN and CN part of the network slice instances (NSIs) for the UE.  The AMF makes the the 5G RAN prepare for handover of the UE by 
sending a handover request message to the the 5G RAN. ). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Conclusion


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED ALI/Primary Examiner, Art Unit 2468